Title: From Thomas Jefferson to John Sanderson, 31 August 1820
From: Jefferson, Thomas
To: Sanderson, John


						Sir
						
							Monticello
							Aug. 31. 20.
						
					Your letter of the 19th was recieved in due time, and I wish it were in my power to furnish you more fully, than in the inclosed paper, with materials for the biography of George Wythe. but I possess none in writing, am very distant from the place of his birth and early life, and know not a single person in that quarter from whom enquiry could be made with the expectation of collecting any thing material. add to this that feeble health disables me almost from writing, and entirely from the labor of going into difficult research. I became acquainted with mr Wythe  when he was about 35. years of age. he directed my studies in the law, led me into business, and continued until death my most affectionate friend. a close intimacy with him during that period of forty odd years, the most important of his life, enables me to state it’s leading facts,  which being of my own knolege, I vouch their truth. of what precedes that period I speak from hearsay only, in which there may be error, but of little account, as the character of the facts will themselves manifest. in the epoch of his birth I may err a little, stating from the recollection of a particular incident, the date of which, within a year or two, I do not distinctly remember. these scanty outlines you will be able I hope, to fill up from other information, and they may serve you sometimes as landmarks to distinguish truth from error, in what you hear from others. the exalted virtue of the man will also be a polar star to guide you in all matters which may touch that element of his character. but on that you will recieve  imputation from no man; for, as far as I knew, he never had an enemyLittle as I am able to contribute to the just reputation of this excellent man, it is the act of my life most gratifying to my heart: & leaves me only to regret that a waining memory can do no more.Of mr Hancock I can say nothing, having known him only as in the chair of Congress. having myself been the youngest man, but one, in that body, the disparity of age prevented any particular intimacy. but of him there can be no difficulty in obtaining full information in the North.I salute you, Sir, with sentiments of great respect.
						Th: Jefferson
					